      
      




 1

 2                                  UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4                                                    ***
 5       BANK OF NEW YORK MELLON,                               Case No. 2:17-cv-00372-MMD-PAL
 6                                            Plaintiff,                      ORDER
              v.
 7                                                                (Am. Subst Atty – ECF No. 72)
         MARYLAND PEBBLE AT SILVERADO
 8       HOMEOWNERS ASSOCIATION, et al.,
 9                                         Defendants.
10           This matter is before the court on the Amended Substitution of Attorneys (ECF No. 72).
11   Edward D. Boyack of Boyack, Orme & Anthony seeks leave to be substituted in the place of
12   Steven T. Loizzi, Jr. of HOA Lawyers Group, LLC for Maryland Pebble at Silverado Homeowners
13   Association. LR IA 11-6(b) provides that “[n]o attorney may withdraw after appearing in a case
14   except by leave of the court after notice has been served on the affected client and opposing
15   counsel.” LR IA 11-6(c) provides that the signature of an attorney to substitute in a case
16   “constitutes an express acceptance of all dates then set for pretrial proceedings, for trial or hearing,
17   by the discovery plan, or in any court order.” LR IA 11-6(d) also provides that the substitution of
18   an attorney “shall not alone be reason for delay of pretrial proceedings, discovery, the trial, or any
19   hearing in this case.”
20           Having reviewed and considered the matter,
21           IT IS ORDERED that:
22           1. The Amended Substitution of Attorney (ECF No. 72) is GRANTED.
23           2. Edward D. Boyack of Boyack, Orme & Anthony is substituted in the place of Steven
24                 T. Loizzi, Jr. of HOA Lawyers Group, LLC for Maryland Pebble at Silverado
25                 Homeowners Association, subject to the provisions of LR IA 11-6(b), (c) and (d).
26           DATED this 4th day of January, 2019.
27
                                                               PEGGY A. LEEN
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
